DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/02/2020 is acknowledged.
Claim Objections
Claim(s) 11 and 17 is/are objected to because of the following informalities:  Claim 11 recites the limitation “wherein landmark parameter” but should recite “wherein the landmark parameter”; Claim 17 recites “and heading value” but should recite “and the heading value”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: landmark identification module configured to identify…; feature extraction module configured to determine…; computing system is configured to determine…; communication module configured to: transmit… in claims 1, 3-4, 6-7, 9-11, 14-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 6, 9-11, 14-24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,209,081 in view of US 8,301,374 “Surampudi”.
As per Claim(s) 1, 9-11, 14-24, claims 1-10 of U.S. Patent No. 10,209,081 disclose application claim(s) 1, 9-11, 14-24, but does not explicitly disclose an apparatus. However, Surampudi discloses an apparatus (see at least claim 10: control unit). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by U.S. Patent No. 10,209,081 by incorporating an apparatus as taught by Surampudi in order to provide the control unit and processing unit programmed to perform the tasks for enhancing position estimation accuracy between landmarks.
As per Claim 3, U.S. Patent No. 10,209,081 discloses wherein the landmark is one of a plurality of landmarks depicted in the image, wherein the landmark identification module is configured to identify the plurality of landmarks depicted in the image, each of the plurality of landmarks associated with a corresponding landmark geographic location (see at least claims 1, see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by U.S. Patent No. 10,209,081 by incorporating the set of relative positions as taught by Surampudi in order to enhance position estimation accuracy between landmarks.
As per Claim 6, U.S. Patent No. 10,209,081 does not explicitly disclose wherein the computing system is configured to determine another relative position between the vehicle and the landmark geographic location.  However, Surampudi discloses wherein the computing system is configured to determine another relative position between the vehicle and the landmark geographic location (see inter alia column 3 lines 53-61: a road intersection being used as a landmark as AGV 100 approaches it. Each feature of a landmark is characterized by an individual GPS coordinate that may or may not lie on the landmark and has a fixed geometric relationship to the landmark. For example, an intersection can be characterized by a minimum of four GPS coordinates that lie at the geometric intersection of virtual lines (generated from curbs) that make up the two roads as shown in FIG. 3. These GPS coordinates are then available to the processing unit 105 from landmark database 104, column 4 lines 11-64: When a vehicle passes a landmark that can be detected, identified, and located, the landmark's location values are read from database 104. y.sub.est=y.sub.landmark+y.sub.offset x.sub.est=x.sub.landmark+x.sub.offset H.sub.est=.theta..sub.landmark+.theta..sub.offset , where x.sub.landmark, y.sub.landmark, .theta..sub.landmark are the true location (longitude, latitude and heading with respect to a local origin) of the landmark. x.sub.offset, y.sub.offset, .theta..sub.offset are the offsets of vehicle from the landmark in space and time; The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by U.S. Patent No. 10,209,081 by incorporating wherein the computing system is configured to determine another relative position between the vehicle and the landmark geographic location as taught by Surampudi in order to provide the control unit and processing unit programmed to perform tasks for enhancing position estimation accuracy between landmarks.

Claim(s) 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,209,081 in view of US 2002/0198632 (“Breed”).
As per Claim 4, U.S. Patent No. 10,209,081 does not explicitly disclose wherein the computing system further comprises a communication module configured to: transmit the global system location to a second vehicle associated with a second global system location; determine a second relative position between the second vehicle and the vehicle; and update the second global system location based on the global system location and the second relative position.
However, Breed teaches wherein the computing system further comprises a communication module configured to:
transmit the global system location to a second vehicle associated with a second global system location (see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision); 
determine a second relative position between the second vehicle and the vehicle (see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision); 
update the second global system location based on the global system location and the second relative position (see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by U.S. Patent No. 10,209,081 by incorporating wherein the computing system further comprises a communication module configured to: transmit the global system location to a second vehicle associated with a second global system location; determine a second relative position between the second vehicle and the vehicle; and update the second global system location based on the global system location and the second relative position as taught by Breed in order to provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of collision (see at least Breed [0181]-[0192]).
(s) 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,209,081 in view of US 2019/0384294 (“Shashua”).
As per Claim 7, U.S. Patent No. 10,209,081 does not explicitly disclose wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change. 
However, Shashua teaches wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change (see inter alia [0416]: identify potential landmarks in an environment and refine landmark positions. The landmarks may be used by a navigation system of autonomous vehicles to determine and/or adjust the position of the vehicle along the target trajectories, [0436]-[0440]: Each vehicle may transmit data to server 1230 and receive data from server 1230; vehicle positioning data; Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205-1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles, [0457]: Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles. In some embodiments, the vehicles may transmit data relating to a trajectory (e.g., a curve in an arbitrary reference frame), landmarks data, and lane assignment along traveling path to server 1230, [0465]: data of the target trajectories and landmarks may be continuously or periodically updated with new data received from other vehicles in subsequent drives).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by U.S. Patent No. 10,209,081 by incorporating wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change as taught by Shashua in order to update the sparse map for autonomous vehicle navigation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7, 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 7 recites the limitation “wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change”, but the closest reference in the specification appears as [0017]: In a third example application, the method can provide highly precise, real- time, maps and/or map updates, such as intersection information (e.g., congestion, light status, lane transitions, etc.), construction, traffic information, changes in the proximal environment, or any other suitable information, which does not sufficiently describe wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change. 
Claim 24 recites the limitation “wherein the computing system is configured to change the location error based on an elapsed time after the global system location is updated”, but the closest reference in the specification appears as [0035]: Each module can be run or updated: once; at a predetermined frequency; every time the method is performed; every time an unanticipated measurement value is received; or at any other suitable frequency, which does not sufficiently describe the limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20, 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein the computing system is configured to determine a pattern based on the set of landmark parameters associated with the respective landmarks, and determine the global system location based on the pattern”. However, claim 20 is dependent upon claim 21, which recites the limitation “wherein the computing system is also configured to: determine a temporal pattern based at least in part on the landmark parameter; and determine a vehicle trajectory based on the temporal pattern”.  Therefore, it is unclear to what pattern is being referred by “a pattern” in claim 20 as claim 21 introduces “a temporal pattern”.
The term "temporarily" in claim 22 is a relative term which renders the claim indefinite.  The term "temporarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3, 6-7, 9-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8301374 “Surampudi” in view of US 2019/0384294 (“Shashua”) in view of US 5898390 (“Oshizawa”).
As per Claim 1, Surampudi discloses an apparatus comprising: 
a camera configured for viewing a region forward of the vehicle during vehicle motion, the camera configured to provide an image, wherein the vehicle is associated with a global system location and a location error (see inter alia abstract, column 3 lines 22-30: the visual perception is based on LIDAR technology, however, this methodology of perception is equally valid for device such as optical cameras or sonars, column 2 lines 25-34, column 4 lines 16-20: processing unit 105 continually determines vehicle position, column 5 lines 27-33)and 
a computing system associated with the vehicle (see inter alia abstract), the computing system comprising: 
a landmark identification module configured to identify a landmark depicted in the image, wherein the landmark is associated with a landmark geographic location and a known dimension (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images), and 
a feature extraction module configured to determine a landmark parameter based on the image (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images), 
wherein the computing system is configured to: 
determine a relative position between the vehicle and the landmark geographic location based on the landmark parameter (see inter alia column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied), 
(see inter alia column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied), 
wherein the computing system is configured to provide an output for assisting a control of the vehicle (see inter alia abstract: landmark-based method of estimating the position of an AGV; It navigates according to position estimations that are based on measured yaw rate and speed). 
Surampudi does not explicitly disclose a camera configured to be mounted to a vehicle for viewing a region forward of the vehicle during vehicle motion, set the location error to an error value after the global system location is updated, and change the location error after the global system location is updated.
Shashua teaches an apparatus comprising: 
a camera configured to be mounted to a vehicle for viewing a region forward of the vehicle during vehicle motion, the camera configured to provide an image, wherein the vehicle is associated with a global system location and a location error (see inter alia abstract, [0004], [0029], [0036]-[0040]: navigation between recognized landmarks may include integration of vehicle velocity to determine a location of the vehicle along the predetermined road model trajectory, [0067], [0346], [0351], [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444]: landmark may be visible within a field of view of a camera (e.g., camera 122) installed on each of vehicles 1205-1225. In some embodiments, camera 122 may capture an image of a landmark. A processor (e.g., processor 180, 190, or processing unit 110) provided on vehicle 1205 may process the image of the landmark to extract identification information for the landmark. The landmark identification information, rather than an actual image of the landmark, may be stored in sparse map 800, [0446]-[0449]: identification of the landmark may include a size of the landmark, [0594], [0675], [0713]-[0715]); and 
a computing system associated with the vehicle (see inter alia abstract), the computing system comprising: 
a landmark identification module configured to identify a landmark depicted in the image, wherein the landmark is associated with a landmark geographic location and a known dimension (see inter alia [0010]: plurality of predetermined landmarks may be represented in the sparse map by parameters including landmark size, distance to previous landmark, landmark type, and landmark position, [0371]: classify certain road features, [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444]: landmark may be visible within a field of view of a camera (e.g., camera 122) installed on each of vehicles 1205-1225. In some embodiments, camera 122 may capture an image of a landmark. A processor (e.g., processor 180, 190, or processing unit 110) provided on vehicle 1205 may process the image of the landmark to extract identification information for the landmark. The landmark identification information, rather than an actual image of the landmark, may be stored in sparse map 800, [0446]-[0449]: identification of the landmark may include a size of the landmark), and 
a feature extraction module configured to determine a landmark parameter based on the image (see inter alia [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0399], [0444]: landmark may be visible within a field of view of a camera (e.g., camera 122) installed on each of vehicles 1205-1225. In some embodiments, camera 122 may capture an image of a landmark. A processor (e.g., processor 180, 190, or processing unit 110) provided on vehicle 1205 may process the image of the landmark to extract identification information for the landmark. The landmark identification information, rather than an actual image of the landmark, may be stored in sparse map 800, [0446]-[0449]: identification of the landmark may include a size of the landmark), 
wherein the computing system is configured to: 
determine a relative position between the vehicle and the landmark geographic location based on the landmark parameter (see inter alia [0051]-[0052]: Determining the heading for the vehicle may include determining a previous location of the vehicle relative to the road junction based on the intersection of the directional indicators for the two or more landmarks; and determining the heading based on the previous location and the current location, [0077], [0080], [0381]-[0382]: dead-reckoning; the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the vehicle relative to a target trajectory may be determined, [0983]: the road environment information may include one or more images captured by an image capture device of vehicle 7902; location information representing a position of vehicle 7902 determined by, for example, using position sensor 130 and/or based on a position of vehicle 7902 relative to a recognized landmark), 
update the global system location based on the relative location (see inter alia [0051]-[0052]: Determining the heading for the vehicle may include determining a previous location of the vehicle relative to the road junction based on the intersection of the directional indicators for the two or more landmarks; and determining the heading based on the previous location and the current location, [0077], [0080], [0381]-[0382]: dead-reckoning; the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the vehicle relative to a target trajectory may be determined, [0983]: the road environment information may include one or more images captured by an image capture device of vehicle 7902; location information representing a position of vehicle 7902 determined by, for example, using position sensor 130 and/or based on a position of vehicle 7902 relative to a recognized landmark, [0481]: Once the relative position between the vehicle and the landmarks is found, the landmarks' world coordinates are taken from the HD map, and the vehicle can use them to compute its own location and pose), 
wherein the computing system is configured to provide an output for assisting a control of the vehicle (see inter alia abstract, [0002]: constructing, using, and updating the sparse map for autonomous vehicle navigation, [0029], [0036]-[0040]: navigation between recognized landmarks may include integration of vehicle velocity to determine a location of the vehicle along the predetermined road model trajectory, [0067], [0346], [0351], [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444], [0446]-[0449], [0594], [0713]-[0715]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating a camera configured to be mounted to a vehicle for viewing a region forward of the vehicle during vehicle motion as taught by Shashua in order to better monitor the environment of the vehicle and to update the sparse map for autonomous vehicle navigation. 
(see inter alia column 9 lines 1-15 distance calibration routine also keeps track of large differences between the GPS position and the dead-reckoned position. The routine maintains a "Big Error" counter which is incremented each time the GPS position is determined to be beyond a maximum allowable distance either in front of or behind the dead-reckoned position). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating set the location error to an error value after the global system location is updated, and change the location error after the global system location is updated as taught by Oshizawa in order to ensure accurate determination of a vehicle’s position by the navigation system and indicate that a GPS data update is required. 

As per Claim 3, Surampudi discloses wherein the landmark is one of a plurality of landmarks, each of the plurality of landmarks associated with a corresponding landmark geographic location (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images); 
wherein the computing system is configured to determine a set of relative positions between the vehicle and each of the plurality of landmarks based on the determined landmark coordinates associated with the respective landmarks, and determine the global system location based on the set of relative positions (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images).
Surampudi does not explicitly disclose wherein the landmark is one of a plurality of landmarks depicted in the image, wherein the feature extraction module is configured to determine a landmark pose associated with each of the plurality of landmarks from the image.
(see inter alia [0010]: plurality of predetermined landmarks may be represented in the sparse map by parameters including landmark size, distance to previous landmark, landmark type, and landmark position, [0047]-[0052]: analyze the at least one image to identify two or more landmarks located in the environment of the vehicle, [0371]: classify certain road features, [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444]: landmark may be visible within a field of view of a camera (e.g., camera 122) installed on each of vehicles 1205-1225. In some embodiments, camera 122 may capture an image of a landmark. A processor (e.g., processor 180, 190, or processing unit 110) provided on vehicle 1205 may process the image of the landmark to extract identification information for the landmark. The landmark identification information, rather than an actual image of the landmark, may be stored in sparse map 800, [0446]-[0449]: identification of the landmark may include a size of the landmark, [0671]: processing unit 110 of vehicle 200 may be configured to determine positions 4024, 4026 of landmarks 4016, 4018, respectively, relative to vehicle 200. Processing unit 110 may also be configured to determine directional indicators 4036, 4038 of landmarks 4016, 4018 relative to vehicle 200, [0690]: orientation); and 
wherein the computing system is configured to determine a set of relative positions between the vehicle and each of the plurality of landmarks based on the determined landmark poses associated with the respective landmarks, and determine the global system location based on the set of relative positions (see inter alia abstract, [0029], [0036]-[0040]: navigation between recognized landmarks may include integration of vehicle velocity to determine a location of the vehicle along the predetermined road model trajectory, [0067], [0346], [0351], [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444], [0446]-[0449]: localization of vehicle may be corrected or adjust by image observations of landmarks, [0594], [0671]-[0674]: processing unit 110 of vehicle 200 may be configured to determine positions 4024, 4026 of landmarks 4016, 4018, respectively, relative to vehicle 200. Processing unit 110 may also be configured to determine directional indicators 4036, 4038 of landmarks 4016, 4018 relative to vehicle 200, [0713]-[0715]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the landmark is one of a plurality of landmarks depicted in the image, wherein the feature extraction module is configured to determine a landmark pose associated with each of the plurality of landmarks from the image as taught by Shashua in order to update the sparse map for autonomous vehicle navigation. 

As per Claim 6, Surampudi discloses wherein the computing system is configured to determine another relative position between the vehicle and the landmark geographic location (see inter alia column 3 lines 53-61: a road intersection being used as a landmark as AGV 100 approaches it. Each feature of a landmark is characterized by an individual GPS coordinate that may or may not lie on the landmark and has a fixed geometric relationship to the landmark. For example, an intersection can be characterized by a minimum of four GPS coordinates that lie at the geometric intersection of virtual lines (generated from curbs) that make up the two roads as shown in FIG. 3. These GPS coordinates are then available to the processing unit 105 from landmark database 104, column 4 lines 11-64: When a vehicle passes a landmark that can be detected, identified, and located, the landmark's location values are read from database 104. y.sub.est=y.sub.landmark+y.sub.offset x.sub.est=x.sub.landmark+x.sub.offset H.sub.est=.theta..sub.landmark+.theta..sub.offset , where x.sub.landmark, y.sub.landmark, .theta..sub.landmark are the true location (longitude, latitude and heading with respect to a local origin) of the landmark. x.sub.offset, y.sub.offset, .theta..sub.offset are the offsets of vehicle from the landmark in space and time; The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46).

As per Claim 7, Surampudi does not explicitly disclose wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change. 
However, Shashua teaches wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change (see inter alia [0416]: identify potential landmarks in an environment and refine landmark positions. The landmarks may be used by a navigation system of autonomous vehicles to determine and/or adjust the position of the vehicle along the target trajectories, [0436]-[0440]: Each vehicle may transmit data to server 1230 and receive data from server 1230; vehicle positioning data; Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205-1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles, [0457]: Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data), and may either reconstruct the actual trajectories themselves, or transmit the data to a server, which will reconstruct the actual trajectories for the vehicles. In some embodiments, the vehicles may transmit data relating to a trajectory (e.g., a curve in an arbitrary reference frame), landmarks data, and lane assignment along traveling path to server 1230, [0465]: data of the target trajectories and landmarks may be continuously or periodically updated with new data received from other vehicles in subsequent drives).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the feature extraction module is configured to determine a change of the identified landmark and wherein the computing system is configured to update information regarding the landmark in a database based on the determined change as taught by Shashua in order to update the sparse map for autonomous vehicle navigation. 

As per Claim 9, Surampudi discloses wherein the computing system is configured to retrieve the landmark geographic location of the landmark from a remote database (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinate).

As per Claim 10, Surampudi does not explicitly disclose wherein the computing system is configured to determine unit region based on the global system location, and retrieve the landmark geographic location from a storage based on the unit region. 
However, Shashua teaches wherein the computing system is configured to determine unit region based on the global system location, and retrieve the landmark geographic location from a storage based on the unit region (see inter alia abstract, [0457], [0991]: some geographic regions may include road segments for which sparse data model 800 already includes refined target trajectories, landmark representations, landmark positions, etc. For example, in certain geographic regions (e.g., urban environments, heavily traveled roadways, etc.), sparse data model 800 may be generated based upon multiple traversals of various road segments by vehicles in a data collection mode; server may receive transmissions from only those vehicles in a geographic location that the server identifies and queries for updated road information. The server can use information received from any portion of the vehicles from a certain geographic region to verify and/or update any aspect of sparse data model 800).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the computing system is configured to determine unit region based on the global system location, 

As per Claim 11, Surampudi does not explicitly disclose wherein landmark parameter comprises a textual location indicator, and wherein the computing system is configured to determine a unit region based on the textual location indicator, and retrieve the landmark geographic location from a storage based on the unit region. 
However, Shashua discloses wherein landmark parameter comprises a textual location indicator, and wherein the computing system is configured to determine a unit region based on the textual location indicator, and retrieve the landmark geographic location from a storage based on the unit region (see inter alia abstract, [0399], [0457], [0618]: when processor unit 110 receives images captured by the onboard camera, those images may be analyzed by searching for an object at the expected location of a recognized landmark from sparse map 800; Further confirmation may be obtained, for example, by analyzing the image to determine what text or graphics appear on the sign in the captured images. Through textual or graphics recognition processes, the processor unit may determine that the rectangular shape in the captured image includes the text “Speed Limit 55.” By comparing the captured text to a type code associated with the recognized landmark stored in sparse data map 800 (e.g., a type indicating that the next landmark to be encountered is a speed limit sign), this information can further verify that the observed object in the captured images is, in fact, the expected recognized landmark, [0991]: some geographic regions may include road segments for which sparse data model 800 already includes refined target trajectories, landmark representations, landmark positions, etc. For example, in certain geographic regions (e.g., urban environments, heavily traveled roadways, etc.), sparse data model 800 may be generated based upon multiple traversals of various road segments by vehicles in a data collection mode; server may receive transmissions from only those vehicles in a geographic location that the server identifies and queries for updated road information. The server can use information received from any portion of the vehicles from a certain geographic region to verify and/or update any aspect of sparse data model 800).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein landmark parameter comprises a textual location indicator, and wherein the computing system is configured to determine a unit region based on the textual location indicator, and retrieve the landmark geographic location from a storage based on the unit region as taught by Shashua in order to update the sparse map for autonomous vehicle navigation. 

As per Claim 15, Surampudi discloses wherein the vehicle comprises an autonomous vehicle (see inter alia abstract: landmark-based method of estimating the position of an AGV (autonomous ground vehicle) or conventional vehicle, which has an onboard database of landmarks and their locations coordinates. During travel, the AGV looks for and identifies landmarks. It navigates according to position estimations that are based on measured yaw rate and speed. When a landmark s encountered and recognized, its true location coordinates are looked up from the database. These true coordinates are then used to enhance position estimation accuracy between landmarks).

As per Claim 16, Surampudi discloses wherein the computing system is configured to determine a heading value associated with the vehicle based on the landmark parameter, and (see inter alia column 4 lines 30-50: vehicle speed; When a vehicle passes a landmark that can be detected, identified, and located, the landmark's location values are read from database 104. y.sub.est=y.sub.landmark+y.sub.offset x.sub.est=x.sub.landmark+x.sub.offset H.sub.est=.theta..sub.landmark+.theta..sub.offset , where x.sub.landmark, y.sub.landmark, .theta..sub.landmark are the true location (longitude, latitude and heading with respect to a local origin) of the landmark. x.sub.offset, y.sub.offset, .theta..sub.offset are the offsets of vehicle from the landmark in space and time. Typically, the offsets can be easily computed using basic geometry and image comparisons), but does not explicitly disclose wherein the computing system is configured to determine a speed value associated with the vehicle based on the landmark parameter, and wherein the speed value is associated with a speed error.
However, Shashua teaches wherein the computing system is configured to determine a speed value associated with the vehicle based on the landmark parameter, and wherein the speed value is associated with a speed error (see inter alia [0051]-[0052]: Determining the heading for the vehicle may include determining a previous location of the vehicle relative to the road junction based on the intersection of the directional indicators for the two or more landmarks; and determining the heading based on the previous location and the current location, [0077], [0080], [0351], [0381]-[0382]: dead-reckoning; the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the vehicle relative to a target trajectory may be determined; vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0862]: Even small inaccuracies in speed sensing may accumulate over time. For example, in some cases, small errors in speed sensing (e.g., on the order of lkm/hr or even less) may result position determination errors on the order of 1 meter, 5 meters, or more over a kilometer. Such errors, however, may be reduced or eliminated through calibration of vehicle speed sensors. According to the disclosed embodiments, such calibration may be performed by an autonomous vehicle based on known landmark positions or based on a reference distance along a road segment being traversed by the vehicle).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the computing system is configured to determine a speed value associated with the vehicle based on the landmark parameter, and wherein the speed value is associated with a speed error as taught by Shashua in order to reduce or eliminate position determination errors. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2002/0198632 (“Breed”).
As per Claim 4, Surampudi does not explicitly disclose wherein the computing system further comprises a communication module configured to: transmit the global system location to a second vehicle associated with a second global system location; determine a second relative position between the second vehicle and the vehicle; and update the second global system location based on the global system location and the second relative position.
However, Breed teaches wherein the computing system further comprises a communication module configured to:
(see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision); 
determine a second relative position between the second vehicle and the vehicle (see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision); 
update the second global system location based on the global system location and the second relative position (see inter alia [0149]: vehicle to vehicle communications can be used to transmit DGPS corrections from one vehicle to another whether the source is a central DGPS system or one based on PPS or other system, [0181]-[0192]: To provide a means whereby vehicles near each other can communicate their position and/or their velocity to each other and thereby reduce the risk of a collision).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Surampudi by incorporating wherein the computing system further comprises a communication module configured to: transmit the global system location to a second vehicle associated with a second global system location; determine a second relative position between the second vehicle and the .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2001/0018636 (“Mizuno”).
As per Claim 14, Surampudi does not explicitly disclose wherein the computing system is configured to determine a route based on an accumulation rate of the location error exceeding a threshold accumulation rate value.
However, Mizuno teaches wherein the computing system is configured to determine a route based on an accumulation rate of the location error exceeding a threshold accumulation rate value (see inter alia [0047]: apply some degree of compensation for the positioning error in the calculated relative positions, by using the absolute positions to estimate the direction and rate of change of the relative positioning error, [0052]: together with the corresponding total positioning error amount supplied from the position accuracy calculation section 2, the position data recording judgement section 3 compares the magnitude of that positioning error with a predetermined threshold value.  The position data recording judgement section 3 selects only the data of those vehicle positions for which the total positioning error is lower than the threshold value to be transferred to the position data recording section 4 and recorded thereby; Examiner interprets the exceeding a threshold as lower than a threshold as it would depend on a threshold value).
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2010/0220008 (“Conover”).
As per Claim 17, Surampudi discloses wherein the computing system is configured to repeatedly update the global system location based on the speed value and heading value (see inter alia column 4 lines 20-50: When no landmark is currently identified, the position of the vehicle is given by some form of vehicle state estimation such as: y.sub.est=.intg.v cos(H.sub.est)dt x.sub.est=.intg.v sin(H.sub.est)dt H.sub.est=.intg.[dot over (.psi.)]dt , where x.sub.est, y.sub.est are the estimated location (longitude and latitude with respect to a local origin), v is vehicle speed, H.sub.est, is the estimated heading of the vehicle, and [dot over (.psi.)] the measured yaw rate of the vehicle; When a vehicle passes a landmark that can be detected, identified, and located, the landmark's location values are read from database 104. y.sub.est=y.sub.landmark+y.sub.offset x.sub.est=x.sub.landmark+x.sub.offset H.sub.est=.theta..sub.landmark+.theta..sub.offset , where x.sub.landmark, y.sub.landmark, .theta..sub.landmark are the true location (longitude, latitude and heading with respect to a local origin) of the landmark. x.sub.offset, y.sub.offset, .theta..sub.offset are the offsets of vehicle from the landmark in space and time. Typically, the offsets can be easily computed using basic geometry and image comparisons), but does not explicitly disclose repeatedly update the location error based on the speed error and the heading error.
However, Conover teaches repeatedly update the location error based on the speed error and the heading error (see inter alia abstract, [0006], claim 14: wherein the integrator is configured to: a. difference signals of the second input with the Kalman filter's current estimate of corresponding states to produce position, velocity and heading error signal observations; b. update the states and covariances according to the observations utilizing the corresponding Kalman Gain Matrix and GPS Observation Matrix; and c. propagate the updated states and covariances to the time of the next observation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by repeatedly update the location error based on the speed error and the heading error as taught by Conover in order to integrate position measurements, estimate errors in the full trajectory variables, and output optimal trajectory estimates of position, velocity and true heading-from-north ("heading") as well as corrective factors to mitigate portions of the measurement errors from various sources. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2014/0324310 (“Kobayashi”).

However, Kobayashi teaches wherein the computing system is configured to obtain a wheel RPM value from a rotations-per-minute (RPM) sensor and wherein the computing system is configured to determine a speed value based on the wheel RPM value in combination with a known wheel diameter (see inter alia abstract, [0036]: vehicle speed computing unit 102 calculates a vehicle speed based on wheel speeds (rotational speeds of road wheels) detected by the wheel speed sensors 11 and diameters of tires of the vehicle 1. When calculating a vehicle speed, a filtering process or an averaging process may be done, if needed. In addition, the vehicle speed computing unit 102 calculates a travel distance of the vehicle 1 by integrating the vehicle speed).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the computing system is configured to obtain a wheel RPM value from a rotations-per-minute (RPM) sensor and wherein the computing system is configured to determine a speed value based on the wheel RPM value in combination with a known wheel diameter as taught by Kobayashi in order to calculate a travel distance of the vehicle by integrating the vehicle speed and to execute parking operation assist for an obstacle around the vehicle more adequately. 

(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2017/0124476 (“Levinson”).

As per Claim 20, Surampudi discloses wherein the landmark is one or a plurality of landmarks depicted in the image, wherein the landmark identification module is configured to identify the plurality of landmarks, wherein each of the plurality of landmarks is associated with a corresponding landmark geographic location (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 3 lines 53-61: a road intersection being used as a landmark as AGV 100 approaches it. Each feature of a landmark is characterized by an individual GPS coordinate that may or may not lie on the landmark and has a fixed geometric relationship to the landmark. For example, an intersection can be characterized by a minimum of four GPS coordinates that lie at the geometric intersection of virtual lines (generated from curbs) that make up the two roads as shown in FIG. 3. These GPS coordinates are then available to the processing unit 105 from landmark database 104, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images); 
wherein the feature extraction module is configured to determine a set of landmark parameters associated with each of the plurality of landmarks (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 3 lines 53-61: a road intersection being used as a landmark as AGV 100 approaches it. Each feature of a landmark is characterized by an individual GPS coordinate that may or may not lie on the landmark and has a fixed geometric relationship to the landmark. For example, an intersection can be characterized by a minimum of four GPS coordinates that lie at the geometric intersection of virtual lines (generated from curbs) that make up the two roads as shown in FIG. 3. These GPS coordinates are then available to the processing unit 105 from landmark database 104, column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images), 
wherein the computing system is configured to determine a pattern based on the set of landmark parameters associated with the respective landmarks, and determine the global system location based on the pattern (see inter alia abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 4-10: an intersection can be characterized and identified by the presence of a stop sign, traffic lights, road markings, and even the shape of its curbs, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, abstract: When a landmark is encountered and recognized, its true location coordinates are looked up from the database, column 3 lines 27-30: A landmark database 104 stores data representing various landmarks expected along the route of the AGV. For each landmark, database 104 also stores its GPS coordinates, column 3 lines 53-61: a road intersection being used as a landmark as AGV 100 approaches it. Each feature of a landmark is characterized by an individual GPS coordinate that may or may not lie on the landmark and has a fixed geometric relationship to the landmark. For example, an intersection can be characterized by a minimum of four GPS coordinates that lie at the geometric intersection of virtual lines (generated from curbs) that make up the two roads as shown in FIG. 3. These GPS coordinates are then available to the processing unit 105 from landmark database 104, column 4 lines 11-64: The vehicle's x and y locations can be corrected, as well as its heading, on the basis of the landmark's x and y coordinates and angular change; as vehicle approaches an intersection; Based on LIDAR data on relative position and heading of the landmark from the vehicle, landmark coordinates can be transformed to vehicle location precisely when the correction is applied, column 5 lines 34-46: method of FIG. 8 uses side-mounted cameras 801 for lane detection and defines a geometric relationship between the left and right lane markings (or lane width) as a feature of the landmark. The lane width is computed from the known width of the vehicle and the estimated distances from the left and right side of the vehicle (dL and dR) extracted from the images).
Surampudi does not explicitly disclose wherein the landmark is one of a plurality of landmarks depicted in the image.
Shashua teaches wherein the landmark is one of a plurality of landmarks depicted in the image (see inter alia [0010]: plurality of predetermined landmarks may be represented in the sparse map by parameters including landmark size, distance to previous landmark, landmark type, and landmark position, [0047]-[0052]: analyze the at least one image to identify two or more landmarks located in the environment of the vehicle, [0371]: classify certain road features, [0381]-[0382]: vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination, [0444]: landmark may be visible within a field of view of a camera (e.g., camera 122) installed on each of vehicles 1205-1225. In some embodiments, camera 122 may capture an image of a landmark. A processor (e.g., processor 180, 190, or processing unit 110) provided on vehicle 1205 may process the image of the landmark to extract identification information for the landmark. The landmark identification information, rather than an actual image of the landmark, may be stored in sparse map 800, [0446]-[0449]: identification of the landmark may include a size of the landmark, [0671]: processing unit 110 of vehicle 200 may be configured to determine positions 4024, 4026 of landmarks 4016, 4018, respectively, relative to vehicle 200. Processing unit 110 may also be configured to determine directional indicators 4036, 4038 of landmarks 4016, 4018 relative to vehicle 200, [0690]: orientation). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the landmark is one of a plurality of landmarks depicted in the image as taught by Shashua in order to update the sparse map for autonomous vehicle navigation. 

As per Claim 21, Surampudi discloses offsets of vehicle from the landmark in space and time and that continued awareness of its position in real time enables efficient search of the database to match LIDAR data for identification (see inter alia column 3 lines 62-67, column 4 lines 30-50, column 5 lines 25-52: lane markings and onboard optical cameras can assist a vehicle to remain within a desired path), but does not explicitly disclose wherein the computing system is also configured to: determine a temporal pattern based at least in part on the landmark parameter; and determine a vehicle trajectory based on the temporal pattern.
However, Levinson teaches wherein the computing system is also configured to: determine a temporal pattern based at least in part on the landmark parameter (see inter alia [0155]: if data collected over time indicates the object traffic associated with cross-walk D has temporal pattern of recurring every Friday of the week from about 7:00 pm to about 11:00 pm, then autonomous vehicles in the road network associated with region 3624 may have their associated route data, map data, or both, modified, updated or the like to avoid autonomously navigating the road surface 3623 during those hours on that day of the week, and may instead, autonomously re-route their trajectories to select a different route within the road network); and determine a vehicle trajectory based on the temporal pattern (see inter alia [0058]: an autonomous vehicle controller configured to cause the vehicle to autonomously transit from a first geographic region to a second geographic region, [0155]: if data collected over time indicates the object traffic associated with cross-walk D has temporal pattern of recurring every Friday of the week from about 7:00 pm to about 11:00 pm, then autonomous vehicles in the road network associated with region 3624 may have their associated route data, map data, or both, modified, updated or the like to avoid autonomously navigating the road surface 3623 during those hours on that day of the week, and may instead, autonomously reroute their trajectories to select a different route within the road network).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the computing system is also configured to: determine a temporal pattern based at least in part on the landmark parameter; and determine a vehicle trajectory based on the temporal pattern as taught by Levinson in order to autonomously re-route their trajectories to select a different route within the road network to avoid object traffic. 

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 20140253375 (“Rudow”).

However, Rudow teaches wherein the apparatus is configured to at least temporarily record the image based on a satisfaction of a criterion (see inter alia [0589], [0594]: if the current image is the first image or if movement the image capturing device exceeds a distance threshold, then reset the image capturing device to use the current image as a reference image. For example, the current image is used as a new reference image when the image capturing device 1540G movement exceeds a distance threshold since the current reference image was taken or since the previous image, depending on how far the image capturing device 1540G has been moved, or how much time has passed. The creation of an association between the current image and one or more previous images will be interfered with if the image capturing device 1540G has been moved too far or if too much time has passed. For example, a range of a distance threshold is approximately 3 to 10 feet when a new reference image may be taken. Typically a new reference image is taken and used if the image capturing device 1540G has moved about 10 feet or more).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the apparatus is configured to at least temporarily record the image based on a satisfaction of a criterion as taught by Rudow in order to improve position determination of a cellular device using locally measured movement information from an image capturing device. 

As per Claim 23, Surampudi does not explicitly disclose wherein the criterion is associated with a threshold.
 (see inter alia [0589], [0594]: if the current image is the first image or if movement the image capturing device exceeds a distance threshold, then reset the image capturing device to use the current image as a reference image. For example, the current image is used as a new reference image when the image capturing device 1540G movement exceeds a distance threshold since the current reference image was taken or since the previous image, depending on how far the image capturing device 1540G has been moved, or how much time has passed. The creation of an association between the current image and one or more previous images will be interfered with if the image capturing device 1540G has been moved too far or if too much time has passed. For example, a range of a distance threshold is approximately 3 to 10 feet when a new reference image may be taken. Typically a new reference image is taken and used if the image capturing device 1540G has moved about 10 feet or more).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the criterion is associated with a threshold as taught by Rudow in order to improve position determination of a cellular device using locally measured movement information from an image capturing device. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surampudi in view of Shashua, further in view of Oshizawa, and further in view of US 2012/0109517 (“Watanabe”).

However, Watanabe teaches wherein the computing system is configured to change the location error based on an elapsed time after the global system location is updated (see inter alia abstract, [0045]: in regards to the position error, since the direction detected by the gyro sensor includes, as an error, the offset voltage "b" shown in Equation 1, the error due to the offset voltage "b" is added to a calculation value every time the control process determines the vehicle direction, thereby accumulating many errors in the calculated value as time lapses, which may be referred to as a time-wise accumulation of the error).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Surampudi by incorporating wherein the computing system is configured to change the location error based on an elapsed time after the global system location is updated as taught by Watanabe in order to correct the estimated current vehicle position when the error of the estimated current vehicle position exceeds an error tolerance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668